DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of converting a first joint prosthesis to a second prosthesis, classified in A61F2/3859.
II. Claims 19-20, drawn to a system for converting a first joint prosthesis to a second prosthesis, classified in A61F2002/30604.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as a method of converting a first joint prosthesis to a second joint prosthesis wherein the first interface component does not remain connected to the bone.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching different classes/subclasses 
Employing different, unrelated search queries
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Melanie Chernoff on 1/14/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites the limitation "the first bone contacting component".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemow et al. (US 20060190086 A1).
Regarding Claim 1, Clemow teaches a knee implant wherein A method of converting a first joint prosthesis to a second joint prosthesis in- situ comprising (e.g. [0103]-[0107]): removing a first articulating component (e.g. Fig. 5A-5B, 18A-C, elements 400 and 1300; [0103]-[0107]) from a first bone interface component having been connected to a bone in a previous procedure such that the first interface component remains connected to the bone (e.g. Fig. 5A-5B, 18A-C, element 1100; [0103]-[0107]); connecting a second bone interface component to a resected portion of the bone (e.g. Fig. 5A-5B, 18A-C, elements 1100; [0065], [0103]-[0107]); and connecting the first bone interface component and the second bone interface component via a second articulating component, wherein the second articulating component is sized and shaped to cover both the first and second bone interface components and span a distance there between (e.g. Fig. 5A-5B, 18A-C, elements 400 and 1300 together define a .
Regarding Claim 2, Clemow teaches a knee implant wherein each of the first and second bone interface components are made of a metal (e.g. [0088]).
Regarding Claim 3, Clemow teaches a knee implant wherein the first and second bone interface components each include a bone contacting surface made of a porous metal (e.g. [0055]).
Regarding Claim 4, Clemow teaches a knee implant wherein each of the first and second articulating components are made of a polymer (e.g. [0060]).
Regarding Claim 5, Clemow teaches a knee implant further comprising implanting a third bone interface component to the resected portion of the bone (e.g. Fig. 5A-5B, 18A-C, element 1300; [0065]- [0067]).
Regarding Claim 6, Clemow teaches a knee implant further comprising connecting the third bone interface component to the first and second bone interface components (e.g. Fig. 5A-5B, 18A-C, element 1100; [0065]-[0067]) via the second articulating component, wherein the second articulating component is sized and shaped to cover each of the first, second, and third bone interface components (e.g. Fig. 5A-5B, 18A-C, elements 400 and 1300 together define a second articulating component that spans all three interface components; [0065]- [0067]).
Regarding Claim 10, Clemow teaches a knee implant wherein connecting the first bone interface component and the second bone interface component further includes applying a force to the second articulating component to deform the second articulating component to snap-fit the second articulating component onto one or more locking mechanisms on the first and second bone interface components (e.g. [0067], [0089]).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 7-9, the closest prior art does not disclose a method of converting a joint wherein the second articulating component is a tricompartmental femoral component.
Regarding Claims 11-18, The closest prior art does not contain a method of converting one prosthetic joint to another that involves removing a first articulating component of femoral implant, retaining a bone interface component, implanting a second bone interface component and connecting the two interface components with a single articular surface component in a femur.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774